Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 05/19/2022, with respect to claims 15, and 28 have been fully considered and are persuasive. The rejection of claims 15- has been withdrawn. 

Allowable Subject Matter
Claims 15- allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, either alone or in obvious combination, disclose a three-point suspension link for a chassis of a vehicle, comprising: two load-introducing elements; a central load-introducing element, two core profiles and a supporting winding, two arms and a central bearing area; said central load-introducing element arranged at said central bearing area, said two core profiles formed from a shear-stiff material, said three-point suspension link being arranged so that the two arms and the central bearing area are symmetrical to a central plane having therein a central axis of the three-point suspension link, wherein the central load-introducing element has a central bearing receptacle having a bearing axis, the bearing axis of the central bearing receptacle being perpendicular to the central axis of the three-point suspension link; said supporting winding formed from a fiber reinforced plastic composite material; said three-point suspension link further comprising: two arms each of said two arms connected to said central bearing area and having one of said two load-introducing elements arranged at an end of a respective one of said two arms opposite said central bearing area; each of said arms further having one of said two core profiles spatially arranged between said load- introducing elements and said central load-introducing element; said supporting winding surrounding said core profiles and said central load-introducing element in a subarea and being operatively connected to said core profiles, said load-introducing elements and said central load-introducing element, -2-wherein each load-introducing element has a receptacle which receives a load-introducing element-side end of said supporting winding, and wherein said receptacle of each said load-introducing element is formed to be arcuate, and each load-introducing element-side end of said supporting winding is formed as a loop that completely loops around and surrounds the core profiles, wherein said loop contacts, but does not surround, the receptacle of each load-introducing element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571)270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614